IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-51287
                          Summary Calendar



FREDDIE POER

            Petitioner - Appellant

     v.

R D MILES

            Respondent - Appellee

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. A-00-CV-356-JN
                         --------------------
                             June 8, 2001

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Freddie Poer, federal prisoner No. 95012-080, appeals the

district court's denial without prejudice of his 28 U.S.C. § 2241

petition for failure to exhaust his administrative remedies with

the Bureau of Prisons (BOP).    Poer argues that the BOP has

wrongfully denied him credit on his federal sentence for time

served in the custody of the State of Texas.    A federal prisoner

must "exhaust his administrative remedies before seeking habeas

relief in federal court under 28 U.S.C. § 2241." Fuller v. Rich,

11 F.3d 61, 62 (5th Cir. 1994); see Rourke v. Thompson, 11 F.3d

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-51087
                                  -2-

47, 49 (5th Cir. 1993).    The record reflects that Poer had not

exhausted his administrative remedies with the BOP prior to

seeking § 2241 relief in the district court.       United States v.

Wilson, 503 U.S. 329, 331-35 (1992); see 28 C.F.R.

§§ 542.10-542.18.    As he has failed to demonstrate extraordinary

circumstances which would warrant a waiver of the exhaustion

requirement, we AFFIRM the district court's denial of the

petition for failure to exhaust administrative remedies.       See

Fuller, 11 F.3d at 62.

     Poer argues on appeal that the thirty-seven month sentence

imposed for the offense of misprision of felony, 18 U.S.C. § 4,

exceeds the maximum sentence for this crime.       This argument was

not raised before the district court.       On appeal from habeas

corpus proceedings, we do not consider issues not raised in the

district court.     See United States v. Scott, 672 F.2d 454, 455

(5th Cir. 1982).

     The judgment of the district court is AFFIRMED.